VAUGHN, Judge.
Defendant contends that, despite his waiver, the court should have appointed counsel to represent him at the preliminary hearing and at trial. This argument is without merit. A defendant may waive counsel. In the present case defendant’s waivers were in writing and fully support the court’s findings of record to the effect that defendant acted with full awareness of his right to counsel and the consequences of waiver thereof.
Defendant’s argument that the prison sentence of not less than eight nor more than ten years constitutes cruel and unusual punishment in violation of the Constitution of North Carolina *146is without merit. All of defendant’s assignments of error have been considered and we find no prejudicial error.
No error.
Judges Campbell and Morris concur.